 In the Matter of BATESVILLE CASKET COMPANY AND HILL-Rom Coll-PAN Y, INC., DOING BUSINESS AS HILLENBRAND INDUSTRIES, ElI-PLOYERandUNITEDWORKERS OF HILLENBRAND INDUSTRIES,PETITIONERIn the Matter ofBATESVILLE CASKET COMPANY AND HILL-Roll CoII-PANY3 INC., DOING BUSINESS AS HILLENBRAND INDUSTRIES,EM-PLOYERandUPHOLSTERERS' INTERNATIONAL UNION Or NORTHAMER-ICA, LOCAL305, A. F. or L., PETITIONER,Cases Nos. 11-R-1192 and 11-R-1198, respectively.-DecidedFebruary 14, 194.'%Mr. Frederic Anderson,of Indianapolis, Ind., for the Employer.Mr. Amos W. Jackson,of Batesville, Ind., for the Independent.Jacobs and Malarney,byMessrs. Jacob N. GrossandRobert D.Malarney,of Indianapolis, Ind., for the International.Mr. Oliver Sweitser,of South Bend, Ind., for the Intervenor.Mr. John J. Gallione,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition and an amended petition duly filed,' a consolidatedhearing in these cases was held at Batesville, Indiana, on November 4,1946, before Max Rotenberg, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBatesville Casket Company and Hill-Rom Company, Inc., doingbusinessunder the name of Hillenbrand Industries, are engaged inthe manufacture of funeral supplies and hospital equipment, respec-IThepetitions and other formal papers were amended at the hearingto show the correctnameof theEmployer.72 N. L. H B, No. 124.650 BATESVILLE CASKETCOMPANY651tively, at Batesville, Indiana.During the past year, each of thesecompanies purchased raw materials in excess of $250,000, of whichapproximately 50 percent came from points outside the State ofIndiana.During the same period, each sold its products at a valuein excess of $500,000, of which approximately 60 percent was shippedto points outside the State of Indiana.The two corporations, though separate legal entities, jointly carryon their manufacturing operations at the same plant with the samelabor force.As in earlier representation proceedings,2 we find thatBatesville Casket Company and Hill-Rom Company, Inc., doing busi-nessunder the naive of Hillenbrand Industries, constitute a singleEmployer within the meaning of the Act.The Employer admits and we find that it is engaged in coinmercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Workers of Hillenbrand Industries, herein called the Inde-pendent, is an unaffiliated labor organization, claiming to representemployees of the Employer.Upholsterers' International Union of North America, Local 305,herein called the International, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.United Furniture Workers of America, Local 305, herein called theIntervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either Petitioner as the exclusivebargaining representative of employees of the Employer until it hasbeen certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find in accordance with the agreement of the parties 3 that allproduction and maintenance employees employed at the Employer'splant, excluding office and clerical employees, salesmen, truck drivers,2Matter of Hillenbrand Industries,13 N L R B 167;Matter of Hillenbrand Industries.14 N L. R B 3163The unit of employees found appropriate herein is identical with the unit in the recentlyexpued contiact between the Employe. and the Intervenor 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarage mechanics, watchmen, engineers, firemen, carpenters, painters,research department employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Batesville Casket Companyand 111111-Rom Company, Inc., doing business as Hillenbrand Indus-tries, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNinth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Saries 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by UnitedWorkers of Hillenbrand Industries, or by Upholsterers' InternationalUnion of North America, Local 305, A. F. of L., or by United Furni-tureWorkers of America, Local 305, C. I. 0., for the purposes ofcollective bargaining, or by none.